Case 3:12-cv-00516-BAS-WVG Document 155 Filed 06/02/20 PageID.6268 Page 1 of 5




  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                      SOUTHERN DISTRICT OF CALIFORNIA
 10
        PROVIDE COMMERCE, INC.,                        Case No. 12-cv-00516-BAS-WVG
 11
                                       Plaintiff,      ORDER LIFTING STAY
 12

 13           v.
 14     HARTFORD FIRE INSURANCE
        COMPANY, et al.,
 15
                                    Defendants.
 16

 17         This case, which has been pending for over eight years, has been stayed for the
 18   past five years. (See ECF No. 124.) The Court recently ordered the parties to file a
 19   joint status report addressing the status of this case, including when the parties
 20   anticipate the stay can be lifted. (ECF No. 153.) The parties responded and provided
 21   a summary of procedural issues and arguments concerning the stay. (ECF No. 154.)
 22   For the following reasons, the Court determines a stay is no longer appropriate, lifts
 23   the stay, and orders the parties to contact the Magistrate Judge’s chambers to schedule
 24   a case management conference.
 25         “[T]he power to stay proceedings is incidental to the power inherent in every
 26   court to control disposition of the cases on its docket with economy of time and effort
 27   for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254
 28   (1936). A stay is “‘an exercise of judicial discretion,’ and ‘[t]he propriety of its issue

                                                 –1–                                     12cv0516
Case 3:12-cv-00516-BAS-WVG Document 155 Filed 06/02/20 PageID.6269 Page 2 of 5




  1   is dependent upon the circumstances of the particular case.’ The party requesting a
  2   stay bears the burden of showing that the circumstances justify an exercise of that
  3   discretion.” Nken v. Holder, 556 U.S. 418, 433–34 (2009) (alteration in original)
  4   (citations omitted) (quoting Virginian Ry. Co. v. United States, 272 U.S. 658, 672–
  5   73 (1926)).
  6         The parties are familiar with the facts of this case. In brief, this is an insurance
  7   coverage dispute under California state law. Plaintiff Provide Commerce seeks
  8   damages under an insurance policy issued by Defendant Sentry Insurance for costs
  9   Provide incurred while defending In re Easysaver Rewards Litigation, 09-cv-2094-
 10   BAS-WVG (S.D. Cal. Filed Sept. 24, 2009) (“Underlying Action”). 1                 In the
 11   Underlying Action, the plaintiff consumers allege, among other things, that Provide
 12   defrauded them through operation of its online rewards program.
 13         Sentry filed a Counterclaim against Provide. Then, a few years into this
 14   litigation, Provide moved to stay the action under the California Supreme Court’s
 15   decision in Montrose Chemical Corp. v. Superior Court, 6 Cal. 4th 287 (1993). (ECF
 16   No. 108.)     In Montrose, the California Supreme Court determined a stay is
 17   “appropriate” where factual issues in the coverage action overlap with issues being
 18   resolved in the underlying litigation. See 6 Cal. 4th at 301–02. The court explained:
 19
            For example, when the third party seeks damages on account of the
 20         insured’s negligence, and the insurer seeks to avoid providing a defense
            by arguing that its insured harmed the third party by intentional conduct,
 21
            the potential that the insurer’s proof will prejudice its insured in the
 22         underlying litigation is obvious. This is the classic situation in which the
            [coverage] action should be stayed. By contrast, when the coverage
 23
            question is logically unrelated to the issues of consequence in the
 24         underlying case, the [coverage] action may properly proceed to judgment.
 25

 26

 27
            1
               Provide also sued its two other insurers, Hartford Insurance Company and Certain
 28   Underwriters at Lloyd’s, London, but the Court dismissed Provide’s claims against these
      Defendants after the relevant parties settled. (See ECF Nos. 19, 33.)
                                                –2–                                      12cv0516
Case 3:12-cv-00516-BAS-WVG Document 155 Filed 06/02/20 PageID.6270 Page 3 of 5




  1   See id. at 302. Sentry contests its liability in this case by arguing that Provide
  2   intentionally defrauded its customers, leading to the Underlying Action. Hence,
  3   Provide argued a stay was warranted under Montrose because this case presents “the
  4   classic situation in which the [coverage] action should be stayed.” See id. at 302.
  5   (See ECF No. 108.)
  6         When the Court considered Provide’s stay motion in 2014, the Underlying
  7   Action had resulted in a class action settlement, but the settlement was on appeal.
  8   The Court reasoned that there was thus “the potential that the settlement may be
  9   negated on appeal and the litigation reopened.” (ECF No. 116.) Consequently, the
 10   Court granted Provide’s motion to stay and required Provide to file a status report
 11   after the Ninth Circuit ruled on the appeal. (Id.)
 12         Ultimately, the Ninth Circuit affirmed the settlement in the Underlying Action
 13   but remanded the matter for the Court to recalculate the appropriate fee award for the
 14   plaintiffs’ class counsel. As the Court emphasized in its most recent order in the
 15   Underlying Action, “[t]he fairness or validity of the settlement” is no longer before
 16   the Court. Underlying Action, ECF No. 367. “[T]he Court already determined that
 17   the settlement was fair and entered judgment,” and the Court of Appeals “affirmed
 18   the fairness determination.” Id. Therefore, although ancillary proceedings continue
 19   regarding the appropriate amount of attorney’s fees for class counsel and now
 20   potentially the counsel for the objector to the settlement, Provide’s liability is not
 21   being adjudicated. Further, given the procedural posture of the Underlying Action,
 22   the Court finds the rationale for a Montrose stay is inapposite, and the “circumstances
 23   of [this] particular case” no longer justify a stay. See Nken, 556 U.S. at 433.
 24         That said, although the Court originally stayed this case in light of Montrose’s
 25   rationale, the stay became justified on an alternative ground when Provide filed for
 26   bankruptcy. (See ECF No. 151.) By then, Provide was known as Provide Commerce,
 27

 28


                                                –3–                                     12cv0516
Case 3:12-cv-00516-BAS-WVG Document 155 Filed 06/02/20 PageID.6271 Page 4 of 5




  1   LLC, and the entity was a subsidiary of FTD Companies, Inc. 2 FTD Companies and
  2   its subsidiaries filed for Chapter 11 bankruptcy protection in the U.S. Bankruptcy
  3   Court for the District of Delaware. The bankruptcy court is jointly administrating the
  4   cases—including Provide’s bankruptcy—under the caption In re FTD Companies,
  5   Inc., No. 19-11240 (LSS) (Bankr. Del. 2019) (“Bankruptcy Action”). Further,
  6   Provide’s bankruptcy filing automatically stayed Sentry’s Counterclaim against the
  7   entity. See 11 U.S.C. § 362.
  8         The bankruptcy court has since issued an order confirming the debtor
  9   companies’ liquidation plan under Chapter 11. Bankruptcy Action, ECF No. 1037.
 10   The confirmation order provides:
 11         40. The automatic stay imposed by section 362(a) of the Bankruptcy
 12
            Code and the injunctions set forth in the Plan, if and to the extent
            applicable, shall be deemed lifted with respect to Provide Commerce v.
 13         Sentry Insurance, et al., and Sentry Insurance’s Counterclaim therein,
 14
            Case No. 12-cv-00516 (the “Sentry Litigation”) without further order of
            this Bankruptcy Court. Further, following the occurrence of the
 15         Effective Date, neither the automatic stay nor the injunctions set forth
 16
            in the Plan or any other terms in the Plan or this Confirmation Order
            shall prevent Sentry Insurance from proceeding with investigation,
 17         discovery, and litigation regarding the Sentry Litigation in the United
 18         States District Court for the Southern District of California (the
            “California District Court”). Sentry Insurance may move the California
 19         District Court to lift the stay imposed of the Sentry Litigation by the
 20         California District Court at any time after March 1, 2020, and proceed
            with investigation, discovery and litigation of the Sentry Litigation in
 21         the California District Court.
 22   (Id.) Regardless of whether Sentry should have since filed a motion to lift the stay,
 23   the bankruptcy court’s order plainly provides that the automatic stay “shall be
 24   deemed lifted . . . without further order of this Bankruptcy Court.” (Id.) Thus, the
 25   Bankruptcy Code’s automatic stay no longer applies here.
 26

 27

 28         2
             According to bankruptcy records, Provide is now known as GUE Liquidation Commerce
      LLC. For continuity, the Court continues to refer to the entity as Provide.
                                                –4–                                    12cv0516
Case 3:12-cv-00516-BAS-WVG Document 155 Filed 06/02/20 PageID.6272 Page 5 of 5




  1         In sum, the Court finds a stay under Montrose, 6 Cal. 4th 287, is no longer
  2   appropriate.   Nor is a stay justified in light of Provide’s bankruptcy filing.
  3   Accordingly, the Court LIFTS the stay in this matter. The Court ORDERS the
  4   parties to contact the Magistrate Judge’s chambers no later than Friday, June 12,
  5   2020, to schedule a case management conference.
  6         IT IS SO ORDERED.
  7

  8   DATED: June 2, 2020
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                            –5–                                 12cv0516
